Citation Nr: 1520029	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-15 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of in-service exposure to herbicides.

2.  Entitlement to service connection for glaucoma, to include as a result of in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.  During the
period from September 1991 to August 2005, the Veteran also had military service
with the Army National Guard, to include various periods of active duty
for training (ACDUTRA).

This case comes before the Board of Veterans Appeals (Board) on appeal from an
October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

This appeal was previously before the Board in September 2012 and July 2014 when the claims were remanded for additional development.  A February 2015 supplemental statement of the case was most recently issued and the case is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board apologizes for the delay but finds that additional development is needed before rendering a decision on this matter.

The Veteran continues to submit statements indicating that he was exposed to herbicides while serving on active duty (from August 1972 to August 1976), and at various other times during National Guard active duty training.  

In his most recent December 2013 statement, the Veteran alleged exposure to herbicide testing and storage in Rhode Island while on active duty, and at Fort Drum, New York, and Gagetown in Canada while serving on active duty training with the National Guard. 

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) directs that the Veteran be asked for the approximate dates, location, and nature of the alleged exposure.  If a statement is received from the Veteran, this detailed statement of the Veteran's claimed herbicide exposure must be sent to the Compensation and Pension Service via e-mail and a review be requested of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  Moreover, if the Veteran does not supply specific information regarding his alleged exposure, the case should be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  

A review of the record reflects that all of the above listed procedures were not all completed.  The Court has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).  The Board concludes that this matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must comply with the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) and attempt to verify the Veteran's claimed herbicide exposure as follows:

(a)  Request that the Veteran provide any additional details regarding the approximate dates, location, and nature of the alleged exposure.

(b)  Furnish a detailed description of the Veteran's claimed exposure, while in the United States/Canada to Compensation and Pension Service via e-mail and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.

(c)  If a negative response is received from the Compensation and Pension Service, the RO/AMC should submit a request to JSRRC for verification of exposure to herbicides.

(d)  If the Veteran does not furnish a statement regarding his alleged exposure, refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims (as are listed on the title page of this remand) should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




